Heffernan, J.
(dissenting). I dissent and vote to confirm the determination of the Board of Regents. I entertain not the slightest doubt about the guilt of this petitioner. I also believe that the findings are entirely sufficient. The main argu*29ment for reversal is that the witnesses against petitioner were paid investigators and that their testimony is not corroborated. The fact is that these investigators are not private detectives. They are employees of the State of New York and performing the duties prescribed by the Department of Education. It is not necessary that there should be independent corroboration of their evidence as in the case of private detectives. (Cullinan v. Trolley Club, 65 App. Div. 202; Farley v. Bronx Bath & Hotel Co., 163 App. Div. 459.)
Hill, P. J., and Crapser, J., concur with Bliss, J.; Heffernan, J., dissents in a memorandum in which Schenck, J., concurs.
Determination and order annulled on the law and facts and matter remitted. [See post, p. 841.]